Citation Nr: 0634412	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  

2.  Entitlement to an initial rating in excess of 20 percent 
for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran retired in September 2000, after 20 years of 
active military service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That decision, in part, established 
service connection for both disabilities, and assigned an 
initial 10 percent rating for the low back disorder and a 
noncompensable (zero percent) rating for the headaches.  
These ratings were effective from the date following the 
veteran's discharge from service - October 1, 2000.  The 
veteran appealed, contending that higher ratings were 
warranted.  

In February 2005, the Board remanded the claims for 
additional evidentiary development, to include 
contemporaneous examinations.  Following execution of the 
evaluations, the RO, in an October 2005 rating decision, 
granted increased ratings for the conditions on appeal.  A 30 
percent rating was assigned for migraine headaches and a 20 
percent raging was assigned for low back strain, effective 
from October 1, 2000.  The appeal continues.  


FINDINGS OF FACT

1.  The veteran has not been shown to have migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

2.  The veteran's low back strain is not productive of severe 
limitation of motion, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or of favorable ankylosis of the 
entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.4124a, Diagnostic Code (DC) 8100 (2006).  

2.  The criteria for an evaluation in excess of 20 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, DCs 5235-5243, 
5292, 5295 (2001-2006) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The documents of record have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Specifically, the Board notes here that 
a VCAA letter was sent to the veteran in March 2001, prior to 
the December 2002 rating decision which initially established 
service connection for the disabilities on appeal.  Following 
the Board's remand in February 2005, an additional VCAA 
letter was sent to the veteran in March 2005 and a duty to 
assist letter was sent in April 2005.  These letters, in 
totality, notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  He was issued a SOC in February 2003 and an SSOC 
in October 2005, which contained the applicable law and 
regulations.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service VA medical records, and statements from 
the veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for increased ratings.  
While he was provided with notice of the type of evidence 
necessary to establish higher disability ratings, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective date to be assigned is rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Numerous VA examination reports are of 
record, to include the most recent evaluation report from 
September 2005.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2006).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  

As the veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

I.  Migraine Headaches

The veteran contends that he is entitled to an increased 
evaluation for his migraine headaches.  More specifically, he 
claims that the current evaluations assigned for this 
disorder does not accurately reflect the severity of the 
symptomatology associated with that disability.  

Background and Evidence 

The service medical records (SMRs) reflect that the veteran 
was treated with Midrin for headaches in 1999.  At time of 
service separation exam, it was noted that he had a history 
of migraine headaches which resolved with Tylenol.  

Upon VA examination in November 2000, the veteran reported 
that he had been diagnosed with migraine headaches earlier 
that year.  He was given Midrin which he still took on 
occasion.  He had some dizziness with his headaches, but he 
denied any aura, photophobia, or vomiting.  He did have some 
nausea.  Neurological examination noted no abnormalities.  
The diagnosis was common migraine headaches.  

Subsequently dated VA treatment records show headaches about 
twice per week in November 2003.  These lasted about 30 
minutes and occurred mostly in the morning.  In October 2004, 
his headaches had increased to almost daily.  They sometimes 
lasted all day.  Associated symptoms included photophobia and 
neck stiffness.  He was injected with medication and was to 
return in two months.  In April 2005, he reported that his 
headaches were back down to about twice per week.  He took 
medication for relief and they lasted for 30 minutes to one 
hour.  

At the time of VA exam in September 2005, the veteran 
reported daily headaches with some nausea but no vomiting.  
There was sensitivity to light and noise.  He used medication 
on a daily basis for relief.  He worked but found it hard to 
concentrate and had to take breaks to pass the day.  

Law and Analysis

The veteran is currently assigned a 30 percent disability 
evaluation for his migraine headaches pursuant to 38 C.F.R. 
§ 4.124a, DC 8100.  Under this code, a 30 percent rating is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent disability evaluation is 
warranted for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic adaptability.  

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
migraine headaches.  The medical evidence of record does not 
show the veteran to have migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic adaptability.  While he currently reports 
almost daily headaches with sensitivity to noise and light 
and some vomiting, it appears that he is able to control his 
symptoms with the taking of medication.  It is shown that he 
continues to work.  Thus, his headaches are clearly not 
completely prostrating, and economic inadaptability is not 
demonstrated.  

II.  Low Back Strain

The veteran contends that he is entitled to an increased 
evaluation for low back strain.  More specifically, he claims 
that the current evaluation assigned for this disorder does 
not accurately reflect the severity of the symptomatology 
associated with that disability.  



Background and Evidence

The SMRs reflect that the veteran was in an auto accident in 
1996 and was subsequently seen for back complaints.  Mild low 
back strain was diagnosed.  He was involved in another auto 
accident in 1997.  X-rays showed no fractures and no loss of 
disc spaces.  There was facet tropism of asymmetry at L3-4.  
He had some limitation of motion of the lumbar spine with 
flexion to 80 degrees and extension to 7 degrees.  He was 
treated with medication.  In July 1997, he still had slight 
limitation of motion of the lumbar spine.  His separation 
exam in 2000 noted his history of low back pain following his 
auto accidents.  

When examined by VA in November 2000, the veteran reported 
that he continued to have some low back pain.  He took Motrin 
once or twice per week for temporary relief.  Range of motion 
of the lumbar spine was to forward flexion of 90 degrees with 
extension to 30 degrees, and lateral flexion to approximately 
15 degrees, bilaterally.  The veteran denied any pain to 
palpation over the paraspinal musculature.  Straight leg 
raising was negative.  X-ray was normal.  The diagnoses 
included low back sprain or strain, secondary to motor 
vehicle accidents, which was unresolved with intervals of 
flare-ups.  

Subsequently dated VA treatment records show that the veteran 
had no back pain or tenderness in December 2001.  In May 
2002, he had some back pain which was apparently associated 
with his service-connected tibia/fibula fracture with 
shortening of the right leg.  

Upon VA examination in September 2005, chronic lumbar strain 
with mild muscle spasm and tenderness in the S1 joint was 
noted.  Flexion was to 85 degrees with extension to 10 
degrees, and rotation to 45 degrees.  Lateral bending was to 
30 degrees.  There was minimal limitation at the end of 
flexion and rotation due to pain.  Coordination was normal.  
Straight leg raising was negative.  Sensory examination was 
negative and deep tendon reflexes were 1+ at the knees and 
ankles.  Toes were flexor.  Pain frequency was approximately 
once per week.  There was no report of ankylosis or 
incapacitating episodes.  Nor was there report of additional 
functional loss due to pain, weakness, incoordination or 
fatigability.  The veteran's gait was noted to be slow.  

Law and Analysis

The veteran is currently assigned a 20 percent disability 
evaluation for his low back strain pursuant to DC 5292 for 
moderate limitation of motion.  The Board notes that during 
the pendency of this appeal, VA issued new schedular criteria 
for rating intervertebral disc syndrome under 38 C.F.R. § 
4.71a, DC 5293, which became effective September 23, 2002.  
However, as there is no medical evidence of intervertebral 
disc disease related to the veteran's service-connected 
lumbar strain, such amendment is not relevant to the instant 
appeal.  VA subsequently amended the rating schedule again 
for evaluating disabilities of the spine, contained in 38 
C.F.R. § 4.71a, which became effective on September 23, 2003.  
The new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. § 
4.71a, DCs 5235 through 5243.  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to September 23, 2002 and 
September 23, 2003, neither the RO nor the Board could apply 
the revised rating schedule.

The veteran was notified of these regulation changes in the 
October 2005 Supplemental Statement of the Case (SSOC).  
Thus, the Board's decision to proceed in adjudicating this 
claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. at 
393-94 (1993).

Under DC 5295, a 20 percent disability evaluation is 
contemplated for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
evaluation is warranted for a severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Further, prior to September 23, 2003, DC 5292 provided for 
ratings based on limitation of motion of the lumbar spine.  
When such limitation of motion is moderate, a 20 percent 
rating is warranted.  When limitation of motion is severe, a 
40 percent rating is warranted.  The maximum rating under 
Code 5292 is 40 percent.  38 C.F.R. § 4.71a, DC 5292 (2002).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  DC 5237 provides that lumbosacral strain 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.



Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate DC.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2006).  See also 38 C.F.R. § 4.71a, Plate V (2006).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).

In considering the evidence of record under DC 5295, the 
Board concludes that the veteran is not entitled to an 
increased evaluation for his lumbosacral strain.  The medical 
evidence of record does not show him to have listing of the 
whole spine to opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In fact, the 
September 2005 VA examination revealed only mild spasm and 
tenderness in the S1 joint region.  There was no listing 
noted, and marked limitation upon forward bending was not 
indicated as forward flexion was to 85 degrees.  Moreover, 
arthritic changes have not been reported, nor has narrowing 
or irregularity of joint space.  Abnormal mobility on forced 
motion is not indicated.  

The Board also observes that X-ray obtained in November 2000 
was interpreted as normal.  Recently, flexion was to 85 
degrees with extension to 10 degrees, and rotation to 45 
degrees.  Lateral bending was to 30 degrees.  Thus, the 
veteran's low back strain does not result in severe 
lumbosacral strain.  Therefore, the Board finds that the 
veteran has not met the criteria for an increased evaluation 
for his lumbosacral strain under DC 5295.

Similarly, when the evidence in this case is considered under 
the schedular criteria of DC 5292, the Board finds that the 
evidence of record does not establish entitlement to an 
increased evaluation for the veteran's lumbosacral strain.  
The medical evidence of record does not show the veteran has 
severe limitation of motion of the lumbar spine.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2006). While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria-
"slight" or "moderate."  In regards to the thoracolumbar 
spine, a full range of motion for forward flexion is 90 
degrees, backward extension is to 30 degrees, left and right 
lateral flexion is to 30 degrees, and left and right rotation 
is to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2006).  As 
such, the medical evidence of record has not demonstrated 
that the veteran has severe limitation of motion of lumbar 
spine.  Therefore, the Board finds that the veteran has not 
met the criteria for an increased evaluation under DC 5292.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's lumbosacral strain.  The results 
of range of motion testing in 2000 and again in 2005 do 
reflect some limitation of motion, but clearly there is no 
evidence of ankylosis.  In fact, the 2000 X-ray was normal.  
Parenthetically, the Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  As such, 
the veteran has not been shown to have forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Therefore, the 
Board finds that the veteran is not entitled to an increased 
evaluation for his lumbosacral strain under the revised 
rating criteria.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back is contemplated in the currently assigned 20 percent 
disability evaluation under DC 5292.  Indeed, the October 
2005 SSOC specifically contemplated this pain and its effect 
on the veteran's functioning in its award of a 20 percent 
disability evaluation.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Although the 2005 VA examination did find that 
there was minimal limitation at the end of flexion and 
rotation due to pain, the examiner did not report that there 
was loss of function due to pain.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's low back strain.

III. Conclusion

Moreover, as to both claims addressed above, "staged ratings" 
as contemplated by the CAVC in Fenderson v. West, supra, for 
discrete intervals based on changes in levels of 
symptomatology are not warranted.  The highest evaluations 
warranted at any time during the pendency of the appeal are 
the presently assigned disability ratings.  In the absence of 
clinical evidence demonstrating the criteria required for 
higher disability ratings, increased evaluations are not 
warranted.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  




ORDER

An initial evaluation in excess of 30 percent for migraine 
headaches is denied.  

An initial evaluation in excess of 20 percent for low back 
strain is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


